DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants response to Election/Restriction was received on 8/3/22. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-5 in the reply filed on 8/3/22 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/21 is being considered by the examiner.
Drawings
The drawings submitted on 5/12/21 has been considered.
Allowable Subject Matter
Claims 1-5 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 6-9
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a manufacturing method for manufacturing a fuel cell separator, the manufacturing method comprising providing a material sheet including a fiber sheet, carbon particles, and resin, the carbon particles and the resin being applied to the fiber sheet; and pressing the material sheet into a recess-projection shape by which a gas circulation passage is to be formed, and forming a top portion and a shift portion, wherein, in the pressing of the material sheet, the material sheet is pressed such that a draft of the top portion is higher than a draft of the shift portion.
The closest prior art is to JP2016/081901 to YUKI et al. discloses a fuel cell separator comprising a resin, carbon fiber is compressed to comprise grooves and recesses for fuel circulation. However, the YUKI reference does not disclose, nearly disclose or provide motivation to modify the fuel cell separator to comprises a method to comprise forming a top portion and a shift portion, wherein, in the pressing of the material sheet, the material sheet is pressed such that a draft of the top portion is higher than a draft of the shift portion.
The closest prior art JP2008-091097 to Tadashi et al. reference discloses a process of manufacturing a fuel cell separator comprising thermoplastic resin composition filled high with a carbonaceous material by heating and cold molding at high speed to form the grooves and recesses for fuel passage.  However, the Tadashi et al. reference does not disclose, nearly disclose or provide motivation to modify the fuel cell separator to comprises a method to comprise forming a top portion and a shift portion, wherein, in the pressing of the material sheet, the material sheet is pressed such that a draft of the top portion is higher than a draft of the shift portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725